PER CURIAM
Appellant in this mental commitment case appeals a judgment committing her to the Mental Health Division for treatment for a period of time not to exceed 180 days. ORS 426.130. The trial court found that appellant suffers from a mental disorder and is unable to meet her basic needs and is a danger to herself. A discussion of the facts would be of no benefit to the bench and bar. The state concedes that the record does not contain clear and convincing evidence that appellant is unable to meet her basic needs or is a danger to herself. We find the state’s concession to be well founded and therefore accept it.
Reversed.